DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Regarding Claim 1, it is unclear what constitutes “chequered”. It is unclear whether this constitutes a specific pattern (or range of patterns) (e.g., diamond chequered or lenticular chequered) or whether this constitutes any pattern conferred by rolling using a roller have some roughness (pattern). The claim has been amended to require a surface pattern, but it is unclear whether “chequered” further limits what this pattern can be or not, and, if it does, it is unclear what characterizes such further limitation.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as obvious over Yoshimura USPN 4,784,922. Yoshimura teaches square billet (col. 9, line 13) substrate that is formed of steel exemplified as having composition in claimed range except for Ti, Nb, B, and N (Table 1, Steels B, E, and I) to which is roll bonded SUS 304 (col, 9, line 17) cladding layer. The composite is hot-rolled (col. 9, 
Regarding Claim 4, Yoshimura describes "V is added for ferrite strengthening by precipitating carbides and nitrides when austenite is transformed to ferrite + pearlite in the cooling process of the steel", and, from this, it is recognized that the base material has the ferrite + pearlite structure.
Regarding Claim 5, Yoshimura is different from the invention of claim 5, because it does not explicitly describe that it has a transition layer at a joint between a substrate and a chequered cladding layer with the thickness not more than 200 microns.
However, the clad structural steel of Yoshimura is manufactured at a temperature and by the rolling similar to those of the present invention. Thus, it would be expected that the resulting laminate would have a transition layer that is comparable 
Regarding Claim 7, 0.2% proof stress and tensile strength of Table 2 of Yoshimura corresponds to yield strength and tensile strength of the present invention, and their ranges overlap with those of these two kinds of strength of the present invention, respectively.
Yoshimura does not explicitly describe shear strength, but the clad structural steel of Yoshimura is a stainless steel similar to the present invention, with the similar components and the contents thereof, as well as having the similar extent of yield strength and tensile strength as mechanical properties and being made at similar temperatures. Thus, it is recognized that shear strength would also be to the same extent as that of the present invention.


Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the claim objections of the Office Action mailed on 27 November 2020. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 27 November 2020. Except to the extent repeated above, rejections are withdrawn. Applicant’s response does not clarify this aspect of the rejection, which is maintained as revised.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Yoshimura of the Office Action mailed on 27 November 2020. 
Applicant argues that amount of Nb suggested in Yoshimura is too broad to suggest claimed range. Yoshimura exemplifies steels having no Nb and having 0.08 wt. % Nb and teaches amounts up to 0.20 wt. % are effective. The claimed range is 0.005 to 0.02 wt. % Nb. Thus, a subrange in Yoshimura of Nb can be read to be from no Nb to 
Applicant argues that amount of B suggested in Yoshimura is too broad to suggest claimed range. Yoshimura exemplifies steels having no B and having 0.0020 wt. % B and teaches amounts up to 0.005 wt. % are effective. The claimed range is more than zero to 0.0003 wt. % B. Thus, a subrange in 
Applicant argues that reasons applicant includes these ingredients are different from those of Yoshimura. However, the reasons need not be the same since the compositional feature is not linked to a claimed property or necessary inherent property and/or since applicant has not shown unexpected results with respect to full breadth of claimed range.
Applicant argues that the characteristics of applicant’s articles, as demonstrated in the Specification, are not the same as those of Yoshimura and that process used to obtain them is not the same as that of Yoshimura, which confers certain benefits 
The clad substrate is hot rolled in Yoshimura, which would be expected to result in a pattern on the outer clad layer. Moreover, whatever final surface condition is present and however it was obtained, it would be expected to be characterizable as a patterned surface that could have been obtained by pattern rolling. This is the case even if only on a microscopic level. Thus, the claimed product-by-process limitation is expected to be present.
In the Office Action mailed on 27 November, Claims 4, 5, and 7 had been indicated as being allowable over the reviewed prior art. However, reconsideration of Yoshimura as set forth above, leads to conclusion that Yoshimura renders obvious these 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
4 May 2021